Citation Nr: 0942668	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death and if so, whether service 
connection is warranted.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1969.  He died in July 1988.  The appellant in this case is 
the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In December 2006, the Veteran presented testimony at a 
hearing conducted by use of video conference equipment at the 
Indianapolis, Indiana RO before Kathleen K. Gallagher, a 
Veterans Law Judge, sitting in Washington D.C., who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.

The issue of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In an unappealed rating decision issued in November 1991, 
the RO determined that service connection for the cause of 
the Veteran's death was not warranted, on the basis that the 
Veteran's immediate cause of death was not noted until years 
after service and was not noted in the service medical 
records.  

3.  Evidence added to the record since the final November 
1991 RO denial is not cumulative and redundant of the 
evidence of record at the time of that decision and raises a 
reasonable possibility of substantiating the appellant's 
claim.  

4.  The cause of the Veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.


CONCLUSIONS OF LAW

1.  The November 1991 RO rating decision denying entitlement 
to service connection for the cause of the Veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.160(d), 20.302 (2009).

2.  Evidence received after the November 1991 rating decision 
is new and material and, therefore, the claim is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).

3.  The requirements for service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310 (West 2002 & Supp. 2009);          38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO provided the appellant with notice of 
the information or evidence needed to substantiate her claim, 
including that which she was to provide and that which VA 
would provide in May 2005, prior to the initial decision on 
the claim in August 2005.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met in this 
case.

Concerning the content of the notice, the appellant has not 
alleged that VA failed to notify her about the information 
and evidence that is necessary to substantiate a claim for 
service connection the cause of the Veteran's death.  The 
first notice requirement was met by VA in the May 2005 
notification letter in which the RO informed the appellant 
that, to establish service connection for the cause of the 
Veteran's death, the evidence must show that the Veteran died 
while on active duty or the Veteran died from a service-
connected injury or disease.  Additionally, in the context of 
a claim for Dependency and Indemnity Compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which the Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  The Board notes that the appellant was not 
notified regarding the conditions for which the Veteran was 
service-connected during his death.  In addition, the letters 
did not contain any particular explanation of the information 
and evidence required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
previously service-connected condition or a condition not yet 
service connected, as required by Hupp.  

The Board finds, however, that the appellant has not been 
prejudiced by these deficiencies.  During the course of this 
appeal, the appellant and her representative have been 
provided numerous procedural documents (e.g., a rating 
decision and cover letter, a Statement of the Case, 
Supplemental Statement of the Case, and decision of the 
Board) identifying the disability for which the Veteran was 
service connected, setting out the applicable law, 
summarizing the evidence, and discussing VA's reasons for 
denying the claim.  She has also expressed an active 
understanding of the principles involved, inasmuch as she has 
gathered evidence to support the claim and has advanced 
supportive argument as well, specifically at a Board hearing 
held in December 2006.  Under the circumstances, it is the 
Board's conclusion that any defects in notice have been cured 
by the appellant's actual and/or constructive knowledge of 
the information and evidence necessary to substantiate her 
claim.  See, e.g., Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (noting that the purpose of the VCAA notice 
requirement is not frustrated if, for example, the claimant 
has actual knowledge of what is needed or a reasonable person 
could be expected to understand what is needed).  The 
fundamental fairness of the adjudication has not been 
affected, and no further corrective action is necessary.

The second notice requirement, concerning the information or 
evidence that the appellant was to provide, also has been met 
in this case.  The RO notified her in letters dated in May 
2005 and June 2005 that she must give VA enough information 
about records so that VA can request them from the agency or 
person who has them.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the appellant that VA would obtain the 
Veteran's service medical records and other military records 
if needed; that VA would assist her in getting any records, 
including medical records, employment records, or records 
from other Federal agencies, which the appellant told VA 
about; and that it would provide a medical opinion if VA 
decided that it was necessary to make a decision on her 
claim.  The RO also informed the appellant that it would help 
her obtain private treatment records if she filled out 
certain Release of Information forms that would authorize the 
RO to assist her in this regard, and the RO provided her with 
the forms.

Additionally, VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006).  In the context of a claim to 
reopen, the duty to notify requires VA to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In the decision below, the Board has reopened the appellant's 
claim for service connection for the cause of the Veteran's 
death, and therefore, regardless of whether the requirements 
of Kent have been met in this case, no harm or prejudice to 
the appellant has resulted.  Thus, the Board concludes that 
the current laws and regulations as they pertain to new and 
material evidence have been complied with, a defect, if any, 
in providing notice and assistance to the appellant was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, although in a case for service connection for the 
cause of a veteran's death, no "disability" rating would be 
assigned, but an effective date for DIC would be.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection.  In September 
2006 and August 2007, the RO sent the appellant letters to 
advise her of the additional requirements imposed by the 
Court in Dingess/Hartman.  The RO then reconsidered her claim 
in an August 2009 supplemental statement of the case.  See 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

Finally, the duty to assist the appellant also has been 
satisfied in this case.  The service medical records and 
post-service VA medical records and private medical records 
are associated with the claims file.  The Board observes that 
the July 2007 Board remand directed the RO/AMC to obtain the 
Veteran's employment and medical records from General Motors.  
The record shows that the RO/AMC requested records from 
Electro-Motive Diesel.  The response explained that they  
that they were unable to locate any employment information 
regarding the individual.  It was noted that it may be best 
to contact General Motors directly.  In July 2009, the RO 
requested records from General Motors.  In the August 2009 
response, it was noted that the Veteran terminated employment 
in July 1988 and it was not a total and permanent disability 
retirement and records were destroyed.  Although the response 
noted that the appellant's release forms were out of date, it 
was also noted that the Veteran's records were destroyed.  As 
such, any further efforts to obtain records would be futile.  
38 C.F.R. § 3.159(c)(2).  Additionally, the Board recognizes 
that the appellant submitted additional release forms in July 
2009 to obtain records from Cook County Hospital and Dr. K.W.  
However, the November 1985 psychiatric evaluation from Cook 
County Hospital, as requested by the appellant, is already 
associated with the claims file.  Lastly, the Board observes 
that the appellant submitted a release form for Dr. K.W for 
records pertaining to medical treatment for gout and a skin 
disorder.  The Board notes that medical treatment for gout 
and a skin disorder is not related to the appellant's claim 
as there is no indication of gout or a skin disorder in the 
death certificate or elsewhere.  In any event, the appellant 
explained that Dr. K.W.'s reports were sent back to General 
Motors.  As noted above, General Motors responded that the 
Veteran's records were destroyed.  Therefore, the Board finds 
that is not necessary to make further efforts to obtain these 
records.  The record further shows that the RO also requested 
records from Dr. M.G.  The letter was returned for 
insufficient address and the appellant was notified and 
provided with new release forms.  The appellant did not 
return a release form with an address for Dr. M.G. and, 
therefore, there is no duty to make further efforts to obtain 
records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "[t]he duty to assist is not always a one-way 
street").  Based on the foregoing, all known and available 
records relevant to the issues on appeal have been obtained 
and associated with the claims file.  

The Board acknowledges that a medical opinion was not 
obtained in connection with the appellant's claim for service 
connection for the cause of Veteran's death. Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, the Board finds that a VA medical opinion is 
unnecessary to decide the claim for service connection for 
the cause of the Veteran's death.  See DeLaRosa v. Peake, 515 
F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and not (d), 
applies to DIC claims, and requires that VA need only obtain 
a medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit").  As will 
be explained below, the Veteran has not been shown to have 
had coronary atherosclerosis or any other cardiovascular 
disorder in service or any other event, disease, or injury in 
service to which his death could have been related.  The 
record contains no probative evidence that demonstrates 
otherwise.  Therefore, because there is no event, injury, or 
disease in service to which his death could be related, the 
Board finds that obtaining a VA medical opinion is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

LAW AND ANALYSIS

I.  New and Material Evidence

The appellant's claim for service connection for the cause of 
the Veteran's death was previously considered and denied by 
the RO in a November 1991 decision.  The appellant did not 
file an appeal and the decision became final.  See 38 C.F.R. 
§ 7105.  

In April 2005, the appellant requested that her claim for 
service connection for the cause of the Veteran's death be 
reopened.  The rating decision now on appeal reopened the 
appellant's claim on the basis that new and material evidence 
had been submitted and denied the claim on the merits.  

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2009).  
With respect to new and material evidence claims, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers, and "material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened, and VA may 
then evaluate the merits of the claim on the basis of all 
evidence of record.

The death of a Veteran will be considered as having been due 
to a service- connected disability where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  
A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2009).  A contributory cause 
of death is one which contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2009).  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

As previously noted, the appellant's cause of death claim was 
denied in November 1991.  The evidence associated with the 
claims file at the time of the November 1991 rating decision 
included the Veteran's death certificate, VA medical records, 
private medical records, and the appellant's statements.  

The pre-November 1991 VA medical records and private medical 
records show that the Veteran was treated for schizophrenia.  
The July 1988 death certificate indicated that the Veteran 
died at the age of 41 and the immediate cause of death was 
listed as coronary atherosclerosis.  The November 1991 rating 
decision denied service connection for the cause of the 
Veteran's death because the service medical records were 
negative for the condition noted on the death certificate.  
It was noted that service connection was denied for the cause 
of death as there was nothing in the service medical records 
that was related to or contributed to the cause of the 
Veteran's death.  The cause of death was first noted at a 
time too remote from service to be related.   

Evidence added to the record since the time of the denial in 
November 1991 includes a July 1988 autopsy report, the 
appellant's written statements, and the appellant's 
testimony.  

The Board has thoroughly reviewed the evidence associated 
with the claims files subsequent to the November 1991 rating 
decision and finds this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for the cause of the Veteran's 
death.  This evidence is certainly new, in that it was not 
previously of record.  The Board also finds the submitted 
July 1988 autopsy report to be material.  The autopsy report 
includes new findings related to the Veteran's cause of death 
that were not listed on the previously considered death 
certificate.  The Board must presume the credibility of this 
evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claim and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes.  See 
Justus v. Principi, supra.  Therefore, the Board finds the 
evidence new and material sufficient to reopen the claim.  38 
C.F.R. § 3.156.  
In conclusion, new and material evidence having been 
received, the claim for entitlement to service connection for 
the cause of the Veteran's death is reopened.

II.  Service Connection - Cause of Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  In this regard, the certificate of death 
indicates that the Veteran died in July 1988.  The immediate 
cause of death was listed as coronary atherosclerosis.  There 
were no other significant conditions or underlying causes 
listed.

At the time of the Veteran's death, service connection had 
been established for schizophrenia.  See January 1972 rating 
decision.  In addition, the VA treatment records and private 
treatment records show that the Veteran was treated for his 
symptoms of schizophrenia.  See November 1985 psychiatric 
evaluation.  The medical evidence of record does not show, 
nor does the appellant contend, that the Veteran's service-
connected disability was a principal or contributory cause of 
his death.  In fact, the Veteran's death certificate does not 
even mention schizophrenia.  Furthermore, there is no medical 
evidence that relates the Veteran's cause of death to his 
service-connected schizophrenia.  Therefore, the Board 
concludes that the Veteran's service-connected schizophrenia 
was not a principal or contributory cause of death.

In addition, the Board finds that the Veteran's cause of 
death, coronary atherosclerosis, has not been shown to be 
causally or etiologically related to his military service.  
As noted above, the July 1988 death certificate lists the 
Veteran's immediate cause of death as coronary 
atherosclerosis.  The autopsy report completed in July 1988 
reveals findings of severe coronary atherosclerosis, left 
ventricular concentric hypertrophy, acute congestion of the 
liver, and pulmonary congestion.  The examiner's opinion was 
that the Veteran died of coronary atherosclerotic disease.  
The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of coronary 
atherosclerosis.  Indeed, the August 1969 separation 
examination report shows that the Veteran's heart was 
clinically evaluated as normal.  There is no evidence that 
the Veteran had coronary atherosclerosis until his death in 
July 1988, approximately 19 years after separation from 
active service.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between his cause of death and his military service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that coronary 
atherosclerosis did not manifest in service or for many years 
thereafter.

In addition to the lack of evidence showing that coronary 
atherosclerosis manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the Veteran's cause of death to his military service.  
In fact, as noted above, there was no event, disease, or 
injury in service to which the Veteran's death could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas, 18 Vet. 
App. at 517, citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d at 1355-57.  As such, the Board 
concludes that the Veteran's coronary atherosclerosis did not 
manifest in service and was not causally or etiologically 
related to military service.

As to the appellant's claim that the Veteran's cause of death 
was related to his service, the Board finds that the evidence 
of record does not support her contentions.  The medical 
evidence of record does not establish any relationship 
between the Veteran's cause of death and his military 
service.  Further, although the appellant may sincerely 
believe that the Veteran's coronary atherosclerosis was 
caused or aggravated by his service, the appellant, as a lay 
person, is not competent to testify that the Veteran's cause 
of death was related to service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the appellant is a physician or other health care 
professional.  Therefore, as a layperson, she is not 
competent to provide evidence that requires medical knowledge 
because she lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Thus, the appellant's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Therefore, the Board finds that a preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death. Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
the cause of the Veteran's death is not warranted.


ORDER

New and material evidence having been received, the 
appellant's claim for service connection for the cause of the 
Veteran's death is reopened.  To this extent only, the appeal 
is granted.

Service connection for the cause of the Veteran's death is 
denied.  


REMAND

In July 2007, the Board remanded the Veteran's claim for 
entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318, in part, for appropriate notification.  
Specifically, the remand requested that the RO send the 
appellant corrective VCAA notice to substantiate a section 
1318 claim for DIC under the actual theory of entitlement as 
promulgated in the current VA regulation 38 C.F.R. § 3.22 and 
that the appellant be informed of the pre-January 2000 
version of 38 C.F.R. § 3.22, involving hypothetical 
entitlement, which was inapplicable to the appeal as the 
appellant's DIC claim was filed in April 2005.  The appellant 
was also to be notified regarding the definition of 
"entitled to receive" in the current version of 38 C.F.R. 
§ 3.22(b) which excludes hypothetical entitlement.  The Board 
directed the RO to provide the appellant with this 
appropriate notification.  The RO sent the appellant 
notification in August 2007; however, the RO failed to comply 
with the Board's remand instructions.

The Court has held that compliance with remand instructions 
is neither optional nor discretionary.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  For these reasons, another 
remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to substantiate a section 
1318 claim for DIC under the "actual" 
theory of entitlement, as promulgated in 
the current VA regulation 38 C.F.R. 
§ 3.22, in effect subsequent to January 
21, 2000, which incorporates amendments 
made on December 2, 2005.  

For the sake of clarity, the appellant 
must be specifically informed that the 
pre-January 21, 2000 version of 38 C.F.R. 
§ 3.22, involving hypothetical entitlement 
is inapplicable to this appeal, as her DIC 
claim was filed in April 2005.  The 
appellant must also be notified of the 
regulatory definition of "entitled to 
receive" as provided in the current 
version of 38 C.F.R. § 3.22(b), which 
excludes hypothetical entitlement.  

2.  After an appropriate amount of time, 
the appellant's claim for entitlement to 
DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 must be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, she should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


